FILED
                                                            JANUARY 26, 2017
                                                         In the Office of the Clerk of Court
                                                       WA State Court of Appeals, Division Ill




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

STATE OF WASHINGTON,                        )         No. 33874-6-111
                                            )
                    Respondent,             )
                                            )
      v.                                    )         UNPUBLISHED OPINION
                                            )
JOEL MATTHEW GROVES,                        )
                                            )
                    Appellant.              )

      PENNELL, J. -Joel Groves was convicted of drug offenses as a result of

contraband found in a motorcycle he had been operating. Because the search of the

motorcycle was unlawful, we reverse his conviction.

                                        FACTS

      Mr. Groves was pulled over for speeding on a motorcycle. During the traffic stop,

the Washington state trooper became suspicious that the motorcycle was stolen.

Ultimately, these suspicions were never confirmed nor dispelled. Mr. Groves was not

arrested, but he was not allowed to drive away with the motorcycle as he did not have a

motorcycle endorsement. The trooper decided to impound the motorcycle based on a

Washington State Patrol policy requiring the automatic impound of motorcycles operated

without an endorsement.
No. 33874-6-111
State v. Groves


       During an inventory search of the motorcycle, the trooper removed the seat and

discovered two cases that had been zippered shut. The trooper opened both cases in an

effort to find documentation regarding ownership. Instead of documentation, the trooper

found drugs and related evidence.

       The contents of the zippered bags prompted the State to bring drug charges against

Mr. Groves. The trial court denied Mr. Groves's pretrial motion to suppress evidence

seized from the motorcycle search. He was then convicted after a jury trial and sentenced

to 90 months incarceration. Mr. Groves appeals.

                                       ANALYSIS

       Mr. Groves argues the evidence seized from the motorcycle should have been

suppressed. We agree. Because the trooper decided to impound the motorcycle based on

a mandatory state patrol policy, the initial impound decision violated state law that

requires the exercise of individual discretion. RCW 46.55. l 13(2)(g); In re Impoundment

of Chevrolet Truck, 148 Wash. 2d 145, 60 P.3d 53 (2002). In addition, the subsequent

inventory search was unlawful because the trooper opened closed containers without

demonstrating exigent circumstances or consent. State v. Houser, 95 Wash. 2d 143, 158,

622 P.2d 1218 (1980). Finally, the inventory was also illegal because it was not

conducted according to standardized criteria and procedures. Florida v. Wells,



                                             2
No. 33874-6-111
State v. Groves


495 U.S. 1, 4-5, 110 S. Ct. 1632, 109 L. Ed. 2d 1 (1990).

       We recognize the trooper investigating Mr. Groves faced difficult circumstances.

Although he lacked probable cause to believe the motorcycle was stolen, the trooper was

also uncertain about ownership. He was understandably hesitant to release the

motorcycle or to leave it on the side of the highway. But regardless of good intentions,

the trooper's actions violated well established precedent. Less intrusive steps needed to

be taken to investigate ownership and secure the motorcycle. Because this was not done,

evidence seized from it must be suppressed.

                                     CONCLUSION

       Mr. Graves's conviction is reversed and his charges are ordered dismissed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                          Pennell, J.
WE CONCUR:




Fearing, C.J.




                                              3